PER CURIAM.
The sole issue in this dissolution-of-marriage proceedings is who should have custody of two of the parties’ three children. The judge awarded custody of all three of the children, aged 8 through 14, to the mother. The father contends he should have custody of the two younger children. The trial judge made it clear in his oral opinion that he thought there was not much to say for either of the parents, that the advantages and disadvantages of each were roughly comparable, and that keeping the three children together was the deciding factor in awarding custody to the mother. We agree. Starin and Starin, 29 Or App 557, 564 P2d 748, Sup Ct review denied (1977); Sarty v. Forney, 12 Or App 25, 506 P2d 535 (1973).
Affirmed. No costs to either party.